DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the magnet".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first support".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yada et al. (WO 2017/126684).
	Regarding claims 1 and 5, Yada teaches a method of testing and evaluating a garment for a level of support provided by said garment, the method comprising: selecting a garment and a corresponding test subject for said garment; removably attaching one sensor unit to the test subject; guiding the test subject through a corresponding regimen consisting of a plurality of dynamic movements wherein the plurality of dynamic movements comprise at least two movements different from one another; measuring movement of a portion of the test subject supported by or within said garment with the sensor along each of an X, Y, and Z axis according to Cartesian coordinates; calculating a change in position along each of the X, Y, and Z axis during the regimen; assigning a support value to the garment based on at least one change value calculated (See highlighted paragraph, “In order to objectively evaluate the degree of fine shaking of the chest in the cup in the present disclosure, the following method can be used. When evaluating the above-mentioned appearance of chest shaking, a 3-axis accelerometer (SA12ZSCA: manufactured by Fuji Ceramics Co., Ltd.) is directly attached to the vicinity of the subject's bust top (it will be located inside the brassiere). Run at a speed of 5.5 km/h on a red mill at a pace of 150 steps per minute so that one foot is off the ground when landing. In this measurement, acceleration in the x direction (horizontal direction), y direction (vertical direction), and z direction (depth direction) was measured, and (average of maximum values) - (average of minimum values) in each direction.) (M/S2) is calculated for each of the three directions. The lower the acceleration, the smaller the fine shaking of the chest in the cup, and the smaller the value is desirable”).
	Regarding claim 3, Yada further teaches wherein the garment is a sports bra and bust movement during the regimen is measured for determining whether the support value of the sports bra is low, medium, or high (see highlighted paragraph, “As an indicator of chest shaking when worn, (bust top shaking)-(clavicle shaking) (cm) over 20 seconds (average of maximum)-(average of minimum) (cm) Calculate the value in the largest direction among the horizontal (X), vertical (Y), and depth (Z) values as the sway (cm) when worn, and divide by (top bust-under bust) (cm) The shaking value was calculated by averaging the results of 5 people”).
	Regarding claim 4, Yada further teaches wherein the X axis correlates to side to side movement of the bust, the Y axis correlates to vertical movement of the bust, the Z axis correlates to backward and forward movement of the bust with respect to a torso of the test subject (see highlighted paragraph ,“In this measurement, acceleration in the x direction (horizontal direction), y direction (vertical direction), and z direction (depth direction) was measured”).
	Regarding claims 6 and 7, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yada in view of Campbell et al. (U.S. 2020/0309809, hereafter referred to as Campbell).
Regarding claims 2 and 9, Yada does not explicitly teach a low, medium or high support level.
Campbell teaches this method (see para. 0081, “If the difference in displacement experienced by the first and second breast structures 112 and 116 during the first and second test cycles falls within a first predefined range, the support garment 1118 may be determined to be a “high” support garment. If the difference in displacement experienced by the first and second breast structures 112 and 116 during the first and second test cycles falls within a second predefined range, the support garment 1118 may be determined to be a “medium” support garment. And if the difference in displacement experienced by the first and second breast structures 112 and 116 during the first and second test cycles falls within a third predefined range, the support garment 1118 may be determined to be a “low” support garment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Yada with the teaching of Campbell in order to better classify experimental data.
Regarding claim 10, Campbell does not explicitly define a first, second or third predefined range which establishes high, medium and low categories.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify a range for determining a specific support level since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Additionally, the ‘change value’ is not explicitly expressed (i.e., percentage, unit of measurement) wherein one of ordinary skill in the art may define or compare a value.
Regarding claim 11, Yada teaches a method of testing and evaluating a garment for a level of support provided by said garment, the method comprising: selecting a garment and a corresponding test subject for said garment; removably attaching one sensor unit to the test subject; guiding the test subject through a corresponding regimen consisting of a plurality of dynamic movements wherein the plurality of dynamic movements comprise at least two movements different from one another; measuring movement of a portion of the test subject supported by or within said garment with the sensor along each of an X, Y, and Z axis according to Cartesian coordinates; calculating a change in position along each of the X, Y, and Z axis during the regimen; assigning a support value to the garment based on at least one change value calculated (See red highlighted paragraph, “In order to objectively evaluate the degree of fine shaking of the chest in the cup in the present disclosure, the following method can be used. When evaluating the above-mentioned appearance of chest shaking, a 3-axis accelerometer (SA12ZSCA: manufactured by Fuji Ceramics Co., Ltd.) is directly attached to the vicinity of the subject's bust top (it will be located inside the brassiere). Run at a speed of 5.5 km/h on a red mill at a pace of 150 steps per minute so that one foot is off the ground when landing. In this measurement, acceleration in the x direction (horizontal direction), y direction (vertical direction), and z direction (depth direction) was measured, and (average of maximum values) - (average of minimum values) in each direction.) (M/S2) is calculated for each of the three directions. The lower the acceleration, the smaller the fine shaking of the chest in the cup, and the smaller the value is desirable”).
However, Yada does not explicitly teach determining if the first support level indicated for the sports bra is accurate.
Campbell teaches a similar testing system and method (see para. 0086, “The method 1200 provides a measurable and reproducible way of assigning a level of support to a particular support garment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Yada with the teaching of Campbell in order to produce a reliable result.
Regarding claims 12 and 13, Campbell further teaches wherein the measurement value determined to be in a specific support level based on the range the value falls in.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Yada with the teaching of Campbell in order to produce a reliable result.
Regarding claims 8, and 14-18, Yada nor Campbell explicitly teach an exercise regimen (i.e., warm-up regimen, a low support regimen, a medium support regiment, and a high support regimen).
However, Campbell teaches that the motion platform may be actuated to move through a predetermined sequence of movements designed to simulate an athletic activity. Moreover, the motion platform may be actuated for a predetermined length of time (see para. 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Yada and Campbell to specify an exercise regimen since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855